Case: 19-13949   Date Filed: 06/26/2020    Page: 1 of 5



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-13949
                        Non-Argument Calendar
                      ________________________

                       Agency No. A078-409-213


RAMID JOSE MEDINA-VALIENTE,
MARIELA COLMENARES-MEDINA,

                                               Petitioners,

versus

U.S. ATTORNEY GENERAL,

                                               Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                             (June 26, 2020)

Before ROSENBAUM, GRANT, and LUCK, Circuit Judges.

PER CURIAM:
               Case: 19-13949     Date Filed: 06/26/2020   Page: 2 of 5



      Ramid Medina-Valiente and Mariela Colmenares-Medina (collectively, “the

Medinas”) seek review of the Board of Immigration Appeals’s (“BIA”) denial of

their motion to reopen removal proceedings, pursuant to 8 C.F.R. § 1003.2(c)(1).

The Medinas argue that (1) the BIA failed to afford reasoned consideration to the

issue of whether the statutory deadline for filing their motion to reopen should have

been equitably tolled, and (2) they were entitled to equitable tolling.

      We review our own subject-matter jurisdiction de novo. Amaya-Artunduaga

v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006). We lack jurisdiction to

review the BIA’s decision unless the petitioners have exhausted all administrative

remedies available to them. Indrawati v. U.S. Att’y Gen., 779 F.3d 1284, 1297 (11th

Cir. 2015). Petitioners fail to exhaust all administrative remedies regarding a

specific claim when they neglect to raise that claim before the BIA. Id. This

requirement is not “stringent.” Id. It merely requires the petitioners to have

previously argued the “core issue” now on appeal before the BIA, as well as to have

set out any discrete arguments supporting the claim. Jeune v. U.S. Att’y Gen., 810

F.3d 792, 800 (11th Cir. 2016) (quotation marks omitted). Although they are not

required to “use precise legal terminology” or present a well-developed argument

supporting their claim, the petitioners must “provide information sufficient to enable

the BIA to review and correct any errors below.” Id. (quotation marks omitted). The

exhaustion requirement precludes review of a claim that was not presented to the


                                           2
               Case: 19-13949    Date Filed: 06/26/2020    Page: 3 of 5



BIA even where the BIA elected to address the issue sua sponte.

Amaya-Artunduaga, 463 F.3d at 1250-51.

       We generally review for abuse of discretion the denial of a motion to reopen.

Al Najjar v. Ashcroft, 257 F.3d 1262, 1302 (11th Cir. 2001). Aliens must file a

motion to reopen their removal proceedings within 90 days of the date of the final

administrative order of removal, subject to several statutory exceptions.

Immigration and Nationality Act (“INA”) § 240(c)(7), (C), 8 U.S.C. § 1229a(c)(7),

(C).   We have held that the deadline is also subject to equitable tolling.

Avila-Santoyo v. U.S. Att’y Gen., 713 F.3d 1357, 1362-64 (11th Cir. 2013). Aliens

who move to reopen proceedings based on new evidence must show that the

evidence (1) is material, (2) was unavailable at the time of the original hearing, and

(3) could not have been discovered or presented at the original hearing. 8 C.F.R.

§ 1003.2(c)(1). To show that they are eligible for equitable tolling, litigants must

demonstrate both that they have “been pursuing [their] rights diligently,” and “some

extraordinary circumstance stood in [their] way.” Ruiz-Turcios v. U.S. Atty. Gen.,

717 F.3d 847, 851 (11th Cir. 2013) (quotation marks omitted).

       The BIA may also, in its discretion, at any time, reopen removal proceedings

or reconsider earlier decisions pursuant to its sua sponte authority.        8 C.F.R.

§ 1003.2(a). We have held that we lack jurisdiction to review the BIA’s denial of a

motion to reopen based on its sua sponte authority because 8 C.F.R.


                                          3
               Case: 19-13949     Date Filed: 06/26/2020   Page: 4 of 5



§ 1003.2(a) provides no meaningful standard against which to judge the BIA’s

exercise of its discretion. Lenis v. U.S. Atty. Gen., 525 F.3d 1291, 1292-94 (11th

Cir. 2008). We have also stated that we lack jurisdiction to review legal claims

related to the BIA’s denial of a motion to reopen proceedings sua sponte. Butka v.

U.S. Att’y Gen., 827 F.3d 1278, 1285-86 (11th Cir. 2016). However, we retain

jurisdiction to review nondiscretionary grounds for the denial, including that the

motion to reopen was time-barred, as well as “challenges to the legal reasoning

offered by the BIA.” Bing Quan Lin v. U.S. Atty. Gen., 881 F.3d 860, 871 (11th Cir.

2018).

      Claims that the agency failed to give reasoned consideration to an issue or

applied the wrong legal standard in making a determination are questions of law that

we review de novo. Jeune, 810 F.3d at 799.              In a reasoned-consideration

examination, we look to whether the agency has “consider[ed] the issues raised and

announce[ed] its decision in terms sufficient to enable a reviewing court to perceive

that it has heard and thought and not merely reacted.” Id. at 803 (quotation marks

omitted and alterations in original).      “[T]he agency does not give reasoned

consideration to a claim when it misstates the contents of the record, fails to

adequately explain its rejection of logical conclusions, or provides justifications for

its decision which are unreasonable and which do not respond to any arguments in

the record.” Id.


                                          4
                 Case: 19-13949    Date Filed: 06/26/2020   Page: 5 of 5



         Here, the petitioners never raised the issue of whether the statutory deadline

for filing the motion to reopen should have been equitably tolled, so the BIA could

not have failed to give reasoned consideration. Jeune, 810 F.3d at 803. The BIA

did not misstate the contents of the record and never had the opportunity to fail to

adequately explain its rejection of logical conclusions or to fail to provide

justifications for an unreasonable decision. See id.

         For the same reason, we lack jurisdiction to consider the Medinas’ underlying

claim that they were entitled to equitable tolling, as they did not raise it before the

BIA. In other words, they failed to exhaust their claim that they were entitled to

equitable tolling. Instead, petitioners requested the BIA to exercise its sua sponte

authority to reopen despite their untimeliness, which we also lack jurisdiction to

review. 8 U.S.C. §1252(d)(1); see Lenis v. U.S. Att’y Gen., 525 F.3d at 1294.

         Accordingly, we dismiss the Medinas’ petition for review to the extent that

they argue that they were entitled to equitable tolling, and we deny the petition with

respect to their argument that the BIA did not afford reasoned consideration to the

issue.

         DISMISSED IN PART and DENIED IN PART.




                                            5